               Case 19-30460-wva         Doc 94          Filed 12/26/19                      Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                        )             In Proceedings
LEO TIGUE                                     )             Under Chapter 13
                                              )
                      Debtor/Debtors.         )
                                              )
RUSSELL C. SIMON,                             )
CHAPTER 13 TRUSTEE,                           )
                Objector.                     )             Bk. No.: 19-30460
                                              )
REGIONS BANK                                  )
COURT CLAIM NO. 26-2                          )
                Respondent.                   )



                    ORDER ON TRUSTEE’S OBJECTION TO CLAIM

       This matter comes before the Court on the Trustee’s Objection to Claim of Regions Bank

(Claim #26-2). No response having been filed by the creditor, IT IS ORDERED that the objection

is SUSTAINED. The above-referenced claim is DISALLOWED.

       Counsel for the moving party shall serve a copy of this order by mail to all interested parties

who were not served electronically.



ENTERED: December 26, 2019
                                                             /s/ William V. Altenberger
                                              __________________________________________________________________________________________

                                               UNITED STATES BANKRUPTCY JUDGE/7
